Judgment, Supreme Court, Bronx County (Michael Sonberg, J.), rendered June 13, 2002, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree, and sentencing him to a term of two years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s application to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The court accorded defendant a full opportunity to present his claims, all of which were contradicted by the plea allocution record. The record further establishes that defendant received effective assistance of counsel in connection with his plea (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Andrias, J.P., Saxe, Sullivan and Gonzalez, JJ.